DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-7 are pending. Claims 1, 2 and 7 have been amended. 
Applicant’s arguments, filed 05/27/2022, with respect to rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 1-7 has been withdrawn. 
Applicant's arguments filed 05/27/2022, with respect to rejection under 35 USC 102 and 103 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (US 2006/0182536 A1).
Considering claims 1 and 7, Rice discloses a substrate processing system, comprising: 	a plating device including a first conveying unit (90) for conveying a first substrate and configured to convey the first substrate by the first conveying unit after a plating process is applied to a surface of the first substrate in a stationary state [0082]; and 	a pre-stage device including a second conveying unit (90) for conveying a second substrate and configured to convey the second substrate as the first substrate to the plating device by the second conveying unit (90) in response to unloading of the first substrate by the first conveying unit [0082], wherein 	With respect to the limitation reciting a timing at which the second conveying unit conveys the second substrate to the plating device being controlled according to a plating process time, the limitation does not positively recite any particular structure or mechanism that is required for performing the claimed function. The limitation is met when the product of the prior art is capable of performing the claimed function. In the instant case the robots of Rice can independently deliver substrates to a plating device, and the ability of two or more robots to redundantly access processing chambers can be an important aspect in preventing system robot transfer bottlenecks, since it allows an under utilized robot to help out a robot that is limiting the system throughput [0078]. 

    PNG
    media_image1.png
    830
    577
    media_image1.png
    Greyscale

Considering claims 2 and 3, with respect to the limitations of what the apparatus is capable of doing, the robots of Rice are capable of performing the claimed functions. 

Considering claim 5, Rice discloses a second previous-stage device including a third conveying unit (90) (see Fig. 1B).

Claim Rejections - 35 USC § 103
Claim 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0182536 A1).
Considering claims 1 and 7, Rice discloses a substrate processing system, comprising: 	a plating device including a first conveying unit (90) for conveying a first substrate and configured to convey the first substrate by the first conveying unit after a plating process is applied to a surface of the first substrate in a stationary state [0082]; and 	a pre-stage device including a second conveying unit (90) for conveying a second substrate and configured to convey the second substrate as the first substrate to the plating device by the second conveying unit (90) in response to unloading of the first substrate by the first conveying unit [0082], wherein 	Rice does not explicitly disclose that a timing at which the second conveying unit conveys the second substrate to the plating device being controlled according to a plating process time.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bring the second substrate for electroplating process after the first one has been finished, therefore the timing will be dictated by the timing of the plating of the first substrate. Furthermore, Rice discloses that the ability of two or more robots to redundantly access processing chambers can be an important aspect in preventing system robot transfer bottlenecks, since it allows an under utilized robot to help out a robot that is limiting the system throughput [0078]. 

Considering claims 2 and 3, with respect to the limitations of what the apparatus is capable of doing, the robots of Rice are capable of performing the claimed functions. 

Considering claim 5, Rice discloses a second previous-stage device including a third conveying unit (90) (see Fig. 1B).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al., as applied to claims 1 and 2 above and further in view of Yoshioka et al. (US 2002/0027080 A1).
Considering claim 4, Rice does not disclose the pre-stage device includes a nozzle for discharging a processing solution to the second substrate being conveyed by the second conveying unit and a processing solution supply unit for supplying the processing solution to the nozzle; and an amount of the processing solution discharged from the nozzle per unit time is controllable.
However, Yoshioka discloses substrate pre-treatment (soaking, wet-cleaning) [0033]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that electroplated substrate would have to be wet-cleaned and one could have easily envision that such cleaning is performed by providing a fresh cleaning solution at standardized amount. 

Considering claim 6, Rice does not disclose the plating device includes: a frame body shaped to surround a region to be plated on one principal surface of the first substrate; a lifting unit for relatively lifting the substrate with respect to the frame body to form a storage space for storing a plating solution by the frame body and the region to be plated; a supply unit for supplying the plating solution to the storage space; a cathode electrode electrically connected to the region to be plated; and an anode electrode to be held in contact with the plating solution stored in the storage space; the first conveying unit conveys the substrate to a position below the frame body while supporting the other principle surface of the substrate with the region to be plated faced up; and the plating process is performed by causing a current to flow between the cathode electrode and the anode electrode while the other principle surface of the substrate is supported from below by at least one of the lifting unit and the first conveying unit.
However, Yoshioka discloses an electroplating apparatus that applies plating to a region to be plated on a principal surface of a substrate (W), wherein the electroplating apparatus has a substrate holding part (802) and an electrode head that is disposed above the substrate holding part; the electrode head is formed in a cup-like shape that opens downward (Fig. 26); a plating liquid supply port connected to a plating-liquid supply pipe (806) is provided at the top surface; an anode electrode (808) is attached to a lower opening (Fig. 26); a substantially cylindrical sealing material in which the diameter thereof decreases downward is disposed at a position below the electrode head at which the sealing material (810) surrounds a lower outer circumferential section of the electrode head (Fig. 26); furthermore, numerous electrical contacts are disposed outside the sealing material (Fig. 26); and, by doing so, when the substrate holding part is raised in a state in which a substrate W is held by the substrate holding part, circumferential edges of the substrate W come into contact with the sealing material, thus defining and forming a plating chamber with the sealing material and the substrate W, and, simultaneously, the circumferential edges of the substrate W come into contact with the electrical contacts outside the sections thereof that are in contact with the sealing material, thus forming a cathode with the substrate W ([0170-0185]). In addition, Yoshioka also indicates that, in the case of a surface treatment system in which an electroplating apparatus is provided in a stage subsequent to a washing tank, the configuration thereof is such that the substrate W is transferred between a substrate placement stage and a substrate transport apparatus, the substrate placement stage receives the substrate W from the substrate transport apparatus, and plating is applied to a surface thereof [0032]. 

    PNG
    media_image2.png
    368
    521
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have as apparatus of Yoshioka for pre-treating and electroplating the substrate in the apparatus of Rice, because Rice does not provide any details as to the electroplating segment, therefore one would have gone to Yoshioka for the details of electroplating and, when doing so, a person skilled in the art could easily adjust, as appropriate, the transport timing to the plating apparatus.


Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. Applicant argues that Rice does not disclose a single second conveying unit and the timing of operation of the single conveying unit as claimed. However, the single second conveying unit is claimed using open language, “including a single second conveying unit”. Therefore, even plural conveying units will include a single conveying unit, thus meeting the claim. Furthermore, the claim reciting timing of the second conveying unit, is formulated as what the product does rather than what it is. The product does not require any particular controller programmed to performed specific functions, but merely as being generally configured (capable) of performing the claimed function. The function of timing of starting and stopping of the conveying units, as claimed can be performed manually.
Please note that including limitation reflecting the structure of the “roller conveying unit” present throughout specification and e.g. Fig. 4, would overcome the prior art rejections.  However, further search and consideration will be needed. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794